DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
This Office Action is in response to the amendments filed 2/2/2022. Claims 1-10 are currently pending. Claims 1-10 have been amended. The cancelation of claims 11-19 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,848,875 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite corresponding structural features.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claims 4-8, the limitation “attachment means” in combination with the applicator configured to attach said first layer to said staple cartridge via a matrix and an adhesive of claim 1 comprises new matter not previously disclosed by applicant in the specification as originally filed. Applicant discloses each of the attachment means recited in claims 4-8 but not in combination with an applicator, matrix, and adhesive. Therefore, it cannot 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Claims 4-8 recite the limitation "said attachment means." There is insufficient antecedent basis for this limitation in the claim. In order to further prosecution, the limitation has been interpreted to recite “attachment means.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 6, 7, and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Huitema (US 2009/0206143 A1).	Regarding claim 1, Huitema teaches a staple cartridge system comprising a staple cartridge (322) for use in an end effector (514) which has a channel (522) configured to receive the staple cartridge, an anvil (526) arranged relative to the staple cartridge, and a cutting blade (270) that is movable along a longitudinal axis from a proximal to a distal end of the end effector. Huitema further teaches that the anvil is moveable relative to the staple cartridge with the anvil including a staple forming surface (532) facing the staple cartridge channel. Huitema teaches, in addition, that the staple cartridge system comprises a cartridge body (302, 304, 306) which defines a proximal end portion (Figure 23, the part farther from the nose portion) and comprises a plurality of staple cavities (320), a plurality of staples (0078) which are positioned with the staple cavities, a first layer (36a) configured to be arranged relative to a surface (32) of the anvil with the first layer comprising a proximal end portion (36a, the part farther from the nose portion), and a layer applicator (1102) configured to attach said first layer to said staple cartridge via a matrix an adhesive positioned intermediate said first layer and said staple cartridge (para. 0118). Note that the limitation “configured to attach said first layer to said staple cartridge via a matrix and an adhesive positioned intermediate said first layer and said  by pinching the layer to the deck (328) essentially clipping it to the deck. The clasp would pinch the layer to the deck like a clip would do.	Regarding claim 7, Huitema further teaches that attachment means (38) is capable of comprising a meltable region of the proximal end portion (36a, the part farther from the nose portion) of the first layer (36a) that is meltable onto the proximal end portion (Figure 23, the part farther from the nose portion) of the cartridge body (302, 304, 306). In this case, since the first layer is made of a material capable of being melted (Paragraph 0130), then a proximal region of the first layer would be a meltable region and can be included to be a part of the attachment means.	Regarding claim 8, Huitema further teaches that attachment means (38) is capable of comprising an adhesive (Paragraph 0109) adhering at least a region of the proximal end portion (36a, the part farther from the nose portion) to the proximal end portion (Figure 23, the part farther from the nose portion) of the cartridge body (302, 304, 306).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 3, 4, and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huitema (US 2009/0206143 A1) in view of Prommersberger (US 2009/0001122A1).	Regarding claim 2, Huitema teaches essentially all of the elements of the claimed invention in claim 1 with Huitema further teaching that the cartridge body (302, 304, 306) comprises a staple deck (328) that is configured to face the anvil (526) when the staple cartridge (322) is installed in the end effector (514).	However, Huitema does not expressly disclose a second layer.	Prommersberger teaches a buttressing material (150) for a surgical stapler that is comprised of a first porous layer (370) and a second non-porous layer (360) in order to enhance .
Allowable Subject Matter
Claims 9 and 10 are allowed.

Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive.

	Regarding claims 1-8, applicant argues that amendments to the claims overcome the rejections set forth in the Office Action dated 1/2/2022.
	In response, the examiner disagrees based on the reasoning set forth in the respective rejections of the claims above. Therefore, applicant’s argument is found to be not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
2/28/2022